 


114 HR 1841 IH: Restoring Proven Financing for American Employers Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1841 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Barr introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend section 13 of the Bank Holding Company Act of 1956, known as the Volcker Rule, to exclude certain debt securities of collateralized loan obligations from the prohibition against acquiring or retaining an ownership interest in a hedge fund or private equity fund. 
 
 
1.Short titleThis Act may be cited as the Restoring Proven Financing for American Employers Act.  2.Rules of construction relating to collateralized loan obligationsSection 13(c)(2) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(c)(2)) is amended— 
(1)by striking A banking entity or nonbank financial company supervised by the Board and inserting the following:  (A)General conformance periodA banking entity or nonbank financial company supervised by the Board; and 
(2)by adding at the end the following:  (B)Conformance period for certain collateralized loan obligations (i)In generalNotwithstanding subparagraph (A), a banking entity or nonbank financial company supervised by the Board shall bring its activities related to or investments in a debt security of a collateralized loan obligation issued before January 31, 2014, into compliance with the requirements of subsection (a)(1)(B) and any applicable rules relating to subsection (a)(1)(B) not later than July 21, 2019. 
(ii)Collateralized loan obligationFor purposes of this subparagraph, the term collateralized loan obligation means any issuing entity of an asset-backed security, as defined in section 3(a)(77) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(77)), that is comprised primarily of commercial loans..  